DETAILED ACTION
This action is in response to amendments received on 10/3/2022. Claims 1-15 were previously pending. Claims 1, 13 and 15 have been amended. A complete action on the merits of claims 1-15 follows below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "a fluid source, a gas source and/or an aerosol source wherein the channel (35) of the instrument (10) is connected to the fluid source, the gas source and/or the aerosol source for supplying the channel (35)" in lines 9-11.  It is noted that a fluid source, a gas source and/or an aerosol source, has been introduced in line 6 of the claim stating “wherein a channel (35) is arranged within the insulating body (16) for dispensing a fluid, a gas or an aerosol and the channel (35) is adapted to be connected to a fluid source, a gas source and/or aerosol source”; therefore, it is at most unclear if the fluid source, gas source and/or aerosol source is the same or different. For the purpose of examination and since it appears they are doing the same function, it is interpreted to be the same; however, it is suggested to amend the claim to take out the repeated limitation or to distinguish between them if they are different.  Clarification and appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goble (US Pub. No. 2006/0111709) in view of De La Rama (US Pub. No. 2011/0118582).
Regarding Claim 1, Goble teaches a HF-surgical preparation instrument 12 (Fig. 1 and [0023]) for acting on tissue, the instrument comprising: an electrode 30 which is partially electrically insulated by an insulating body 31 (Figs. 7-9), wherein a channel is arranged within the insulating body 31 for dispensing a fluid, a gas or an aerosol and the channel is adapted to be connected to a fluid, gas and/or aerosol source (channel 23/25 arranged at the proximal end of the insulating body 31 or alternatively channels 35/36 arranged within the insulating body 31, see [0024]-[0027]); however, Goble is silent in teaching wherein the channel comprises a nozzle for dispensing the fluid, gas or aerosol onto or into the tissue.
In the same field of invention, De La Rama teaches “A cooling fluid, for example, may be pumped in an open flow path through the catheter body to the hollow lumen of the electrode, where it may pass through the gap(s) in the electrode wall to the exterior of the electrode, bathing the electrode and adjacent body tissue with cooling fluid. An internal, closed-loop irrigation system using re-circulated cooling fluid as known in the art is also possible” in [0124]. Therefore, because these two cooling means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute irrigating fluid to the exterior of the electrode and tissue for closed-loop irrigation for the same means of cooling the electrode and tissue during treatment in view of the teachings of De La Rama.
Regarding Claim 2, Goble teaches wherein the insulating body 31 circumferentially delimits the channel 35/36 (Fig. 8).
Regarding Claim 3, Goble teaches wherein the channel 35/36 has a nozzle section (opening 40) that is circumferentially delimited by the insulating body 31 ([0028] and Figs. 7-9). Moreover, De La Rama teaches openings in the electrode wall for irrigating the electrode/tissue in [0124].
Regarding Claim 5, Goble teaches wherein an outlet 37 of the channel 36 is set back proximally from a distal end of the electrode 30 and/or from a distal end of the instrument (Figs. 7-9).
Regarding Claim 6, Goble teaches wherein the outlet 37 of the channel 36 is set back from the distal end of the electrode 30 (Figs. 7-9) and/or from the distal end of the instrument, by 2mm to 10 mm.
Regarding Claim 7, Goble teaches wherein the electrode 30 projects distally from the insulating body (Figs. 7-9).
Regarding Claim 8, Goble teaches wherein the electrode 30 has the form of a spatula (Figs. 7-9).
Regarding Claim 9, Goble teaches wherein the electrode 30 has a wire-shaped section or wherein the electrode has a cutout, in which a wire-shaped body is arranged (Figs. 7-10F).
Regarding Claim 10, Goble teaches wherein the insulating body 31 is overmolded about at least a portion of the electrode (Figs. 7-9 and [0027]-[0028]).
Regarding Claim 11, Goble teaches wherein the electrode 30 has recesses 41 for fastening the insulating body 31 to the electrode (Figs. 7-9).
Regarding Claim 12, Goble teaches wherein the electrode 30 is held in an electrode shaft 2, wherein the insulating body 31 encloses a distal end section of the electrode shaft (Fig. 1 and 7-10F).
Regarding Claim 13, Goble teaches wherein the channel 35/36 extends next to the electrode shaft 2 or concentrically with the electrode shaft along sections thereof (Figs. 4-5 and 8).
Regarding Claim 14, Goble teaches wherein a region of the electrode 30 not covered by the insulating body 31 has an arcuate shape (distal end thereof, see Figs. 7-10F).
Regarding Claim 15, Goble teaches a HF-surgical preparation instrument 12 (Fig. 1 and [0023]) for acting on tissue, the instrument comprising: an electrode 30 which is partially electrically insulated by an insulating body 31 (Figs. 7-9), wherein a channel is arranged within the insulating body 31 for dispensing a fluid, a gas or an aerosol and the channel is adapted to be connected to a fluid, gas and/or aerosol source (channel 23/25 arranged at the proximal end of the insulating body 31 or alternatively channels 35/36 arranged within the insulating body 31, see [0024]-[0027]); and a fluid source and/or an aerosol source 4, wherein the channel 23/25 of the instrument is connected to the fluid source and/or the aerosol source for supplying the channel ([0024]-[0025]); however, Goble is silent in teaching wherein the channel comprises a nozzle for dispensing the fluid, gas or aerosol onto or into the tissue.
In the same field of invention, De La Rama teaches “A cooling fluid, for example, may be pumped in an open flow path through the catheter body to the hollow lumen of the electrode, where it may pass through the gap(s) in the electrode wall to the exterior of the electrode, bathing the electrode and adjacent body tissue with cooling fluid. An internal, closed-loop irrigation system using re-circulated cooling fluid as known in the art is also possible” in [0124]. Therefore, because these two cooling means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute irrigating fluid to the exterior of the electrode and tissue for closed-loop irrigation for the same means of cooling the electrode and tissue during treatment in view of the teachings of De La Rama.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goble in view of De La Rama as applied above, in view of Farin (US Patent No. 6,391,027).
Regarding Claim 4, Goble in view of De La Rama teaches the invention as applied above and although De La Rama teaches the tip assembly 212 is flexible to allow it to bend or deflect along its axial length as seen in Fig. 8 and disclosed in [0078], neither Goble nor De La Rama teach the distal end section of the instrument is bendable in order to adapt a form of the distal end section of the instrument to a treatment task. In the same field of H-F electrosurgical instruments, Farin teaches an instrument having a shaft made of a bendable material on the distal end of the instrument in order to make it easier to reach operation fields that are difficult to gain access to as disclosed by Farin in Col. 2, ll. 55-59. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to make the distal end section of the instrument bendable in order to allow easier access to hard to reach target area for a more effective treatment. 

Response to Arguments
Applicant's arguments filed 10/3/2022 have been fully considered but they are not persuasive. Applicant’s arguments on the grounds that neither Goble nor Farin teach the channel comprises a nozzle for dispensing the fluid, gas or aerosol onto or into the tissue has been considered, but not found persuasive in view of the teachings of De La Rama applied in this rejection as necessitate by amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794